In a proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Department of Environmental Conservation dated April 15, 1999, which, after a hearing, denied the petitioner’s application for an expansion permit for its landfill located in the Town of Goshen, the appeal is from a judgment of the Supreme Court, Orange County (Leavitt, J.), dated February 1, 2000, which denied the petition in part, and transferred the matter to this court for determination of the issue as to whether the determination is supported by substantial evidence.
Ordered that the appeal is dismissed, and the judgment is vacated, on the law; and it is further,
Adjudged that the determination is confirmed, and the proceeding is dismissed, on the merits; and it is further,
Ordered that the respondent is awarded one bill of costs.
Since the petition raises a substantial evidence question, and the remaining points raised by the petitioner that were disposed of by the Supreme Court were not objections that could have terminated the proceeding within the meaning of CPLR 7804 (g), the Supreme Court should have transferred the entire proceeding to the Appellate Division (see, Matter of Duso v Kralik, 216 AD2d 297; Matter of Reape v Gunn, 154 AD2d 682). Nonetheless, since the record is now before us, this Court will treat the proceeding as if it had been properly transferred here in its entirety (see, Matter of Duso v Kralik, supra).
Following a hearing, the respondent Commissioner of the New York State Department of Environmental Conservation (hereinafter the Commissioner) adopted the recommendation *232of an Administrative Law Judge to deny the petitioner an expansion permit for its landfill. The petitioner commenced this proceeding pursuant to CPLR article 78 asserting, inter alia, that the determination was not based upon substantial evidence.
The determination that the petitioner is unsuitable for a permit for its proposed landfill expansion is supported by substantial evidence in the record (see, Matter of Purdy v Kreisberg, 47 NY2d 354; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180). In the present proceeding, the record established that the petitioner and its principals were convicted of crimes that occurred over a three-decade period, and involve the filing of false tax returns, accepting checks on fictitious invoices, and mail fraud. Contrary to the petitioner’s contention, the need for the landfill expansion did not outweigh the petitioner’s unsuitability.
Moreover, we find that there was no violation of New York Correction Law § 752 in light of the “direct relationship between one or more of the previous criminal offenses and the specific license of employment sought” (Correction Law § 752 [1]). Here, the elements inherent in the criminal conduct for which the petitioner and its principals were convicted, to wit, dishonesty, lack of integrity in conducting business, and a willingness to mislead the government, have a direct relationship to the duties and responsibilities inherent in the license sought, including accurate record keeping, effective self-policing, and honest self-reporting to the government (see, Correction Law § 750 [3]; see also, Stewart v Civil Serv. Commn., 84 AD2d 491).
The petitioner’s remaining contentions are without merit. Santucci, J. P., S. Miller and Crane, JJ., concur.